UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 17-1569


JOHN G. SINGLETARY, JR.,

                  Plaintiff - Appellant,

            v.

THE CITY OF NORTH CHARLESTON; MAYOR KEITH SUMMEY; CHIEF
EDDIE DRIGGERS; ANGELA CARTRETTE, North Charleston Clerk of Court
Administrator,

                  Defendants - Appellees,

            and

NORTH CHARLESTON POLICE DEPARTMENT; OFFICER JONATHAN
GLENN; CHANNEL 5 NEWS; RAYCOM MEDIA: BRENDA RINDGE; POST &
COURIER: THE EVENING POST INDUSTRIES; CEDRUS DAVIS & FLOYD;
CHICORA GARDENS LLC, all jointly & severally; ERIC MCCLURE; HARVE
JACOBS; NORTH CHARLESTON LEGAL DEPARTMENT, Law Offices of
Brady Hair; BURGESS, on 70055FB case history report case #201003762; LINDA,
on 70055FB case history report case #2010003762; LB, on 70055FB case history
report case #2010003762; EDWARDSS, on 70055FB case history report case
#2010003762; BEHRENL, on 70055FB case history report case #2010003762;
QUICKR, on 70055FB case history report case #2010003762; OFFICER CINDY
BARDALLO; OFFICER GLENN WILLE, appearing on original Ticket 70055FB;
UNNAMED JUVENILE COMPLAINANT, on 70055FB Incident Media Report
case #2010003762; MICHAEL ZOLTANSKI; WCSC STATION MANAGER;
PETER MANIGAULT; CHARLESTON COUNTY ELECTION BOARD;
CEDRUS LLC; ART TITUS; DEB WILLIANS; DAVIS & FLOYD; EMMITT
DAVIS, JR.; CHICORA GARDENS HOLDING LLC; CHANNEL 5 NEWS,
WCSC; NORTH CHARLESTON ACCOUNTING DEPARTMENT; GUTHRIS, on
70055FB case history report case # 2010003762; WILLIAM SHARPE,

                  Defendants.
Appeal from the United States District Court for the District of South Carolina, at
Charleston. Margaret B. Seymour, Senior District Judge. (2:15-cv-04463-MBS)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark W. Hardee, THE HARDEE LAW FIRM, Columbia, South Carolina, for Appellant.
Robin Lilley Jackson, Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       John G. Singletary, Jr., appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Singletary v. The City of N. Charleston, No. 2:15-cv-04463-

MBS (D.S.C. June 21, 2016 & Mar. 31, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3